
	
		II
		110th CONGRESS
		2d Session
		S. 3284
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2008
			Mr. Carper (for himself,
			 Mr. Voinovich, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the estate tax as in effect in 2009, and for other purposes.
		  
	
	
		1.Permanent extension of estate
			 tax as in effect in 2009
			(a)Exclusion
			 equivalent of unified credit equal to $3,500,000Subsection (c)
			 of section 2010 of the Internal Revenue Code of 1986 (relating to unified
			 credit against estate tax) is amended to read as follows:
				
					(c)Applicable
				credit amount
						(1)In
				generalFor purposes of this section, the applicable credit
				amount is the amount of the tentative tax which would be determined under
				section 2001(c) if the amount with respect to which such tentative tax is to be
				computed were equal to the applicable exclusion amount.
						(2)Applicable
				exclusion amount
							(A)In
				generalFor purposes of this subsection, the applicable exclusion
				amount is $3,500,000.
							(B)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2010, the dollar amount in subparagraph (A) shall be increased by an
				amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof.
								If any
				amount as adjusted under the preceding sentence is not a multiple of $10,000,
				such amount shall be rounded to the nearest multiple of
				$10,000..
			(b)Maximum estate
			 tax rate equal to 45 percent
				(1)In
			 generalSubsection (c) of section 2001 of the Internal Revenue
			 Code of 1986 (relating to imposition and rate of tax) is amended—
					(A)by striking
			 but not over $2,000,000 in the table contained in paragraph
			 (1),
					(B)by striking the
			 last 2 items in such table,
					(C)by striking
			 (1) In
			 general.—, and
					(D)by striking
			 paragraph (2).
					(2)Conforming
			 amendmentParagraphs (1) and (2) of section 2102(b) of such Code
			 are amended to read as follows:
					
						(1)In
				generalA credit in an amount that would be determined under
				section 2010 as the applicable credit amount if the applicable exclusion amount
				were $60,000 shall be allowed against the tax imposed by section 2101.
						(2)Residents of
				possessions of the united statesIn the case of a decedent who is
				considered to be a nonresident not a citizen of the United
				States under section 2209, the credit allowed under this subsection
				shall not be less than the proportion of the amount that would be determined
				under section 2010 as the applicable credit amount if the applicable exclusion
				amount were $175,000 which the value of that part of the decedent's gross
				estate which at the time of the decedent's death is situated in the United
				States bears to the value of the decedent's entire gross estate, wherever
				situated.
						.
				(c)Modifications
			 of estate and gift taxes To reflect differences in unified credit resulting
			 from different tax rates
				(1)Estate
			 tax
					(A)In
			 generalSection 2001(b)(2) of the Internal Revenue Code of 1986
			 (relating to computation of tax) is amended by striking if the
			 provisions of subsection (c) (as in effect at the decedent's death) and
			 inserting if the modifications described in subsection
			 (g).
					(B)ModificationsSection
			 2001 of such Code is amended by adding at the end the following new
			 subsection:
						
							(g)Modifications
				to gift tax payable To reflect different tax ratesFor purposes
				of applying subsection (b)(2) with respect to 1 or more gifts, the rates of tax
				under subsection (c) in effect at the decedent's death shall, in lieu of the
				rates of tax in effect at the time of such gifts, be used both to
				compute—
								(1)the tax imposed
				by chapter 12 with respect to such gifts, and
								(2)the credit
				allowed against such tax under section 2505, including in computing—
									(A)the applicable
				credit amount under section 2505(a)(1), and
									(B)the sum of the
				amounts allowed as a credit for all preceding periods under section
				2505(a)(2).
									For
				purposes of paragraph (2)(A), the applicable credit amount for any calendar
				year before 1998 is the amount which would be determined under section 2010(c)
				if the applicable exclusion amount were the dollar amount under section
				6018(a)(1) for such
				year..
					(2)Gift
			 taxSection 2505(a) of such Code (relating to unified credit
			 against gift tax) is amended by adding at the end the following new flush
			 sentence:
					
						For
				purposes of applying paragraph (2) for any calendar year, the rates of tax in
				effect under section 2502(a)(2) for such calendar year shall, in lieu of the
				rates of tax in effect for preceding calendar periods, be used in determining
				the amounts allowable as a credit under this section for all preceding calendar
				periods..
				(d)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, generation-skipping transfers, and gifts made, after
			 December 31, 2009.
			(e)Additional
			 modifications to estate tax
				(1)In
			 generalSubtitles A and E of title V of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001, and the amendments made by such
			 subtitles, are hereby repealed; and the Internal Revenue Code of 1986 shall be
			 applied as if such subtitles, and amendments, had never been enacted.
				(2)Sunset not to
			 apply
					(A)Subsection (a) of
			 section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is
			 amended by striking this Act and all that follows and inserting
			 this Act (other than title V) shall not apply to taxable, plan, or
			 limitation years beginning after December 31, 2010..
					(B)Subsection (b) of
			 such section 901 is amended by striking , estates, gifts, and
			 transfers.
					(3)Repeal of
			 deadwood
					(A)Sections 2011,
			 2057, and 2604 of the Internal Revenue Code of 1986 are hereby repealed.
					(B)The table of
			 sections for part II of subchapter A of chapter 11 of such Code is amended by
			 striking the item relating to section 2011.
					(C)The table of
			 sections for part IV of subchapter A of chapter 11 of such Code is amended by
			 striking the item relating to section 2057.
					(D)The table of
			 sections for subchapter A of chapter 13 of such Code is amended by striking the
			 item relating to section 2604.
					(f)Sense of the
			 Senate regarding revenue neutralityIt is the sense of the Senate
			 that any reduction in Federal revenues resulting from the provisions of, and
			 amendments made by, this section should be fully offset.
			
